DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 26 April 2021 (hereinafter “Reply”) has been entered.
	
Status of the Claims
Claims 1, 5-7, 11-13, and 17-18 are currently amended.
Claims 2-3, 8-9, and 14-15 have been canceled.
Claims 1, 4-7, 10-13, and 16-18 are pending.
	
Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 defines the invention in functional language specifying a desired result. A claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. MPEP § 2163.03(V). Specifically, a software-related claim must adequately describe, in sufficient detail, a computer and algorithm that achieves the claimed functionality. Id. § 2161.01(I). With regards to the claim at issue, the written description fails to provide an algorithm for setting the plurality of parameters of a language model to optimize the claimed performance characteristics. The specification provides essentially no instruction on how to select specific values for the infinite number of parameters that may serve to maximize the word recognition rate and maximize the keystroke saving rate.
Claims 4-6 are rejected for substantially the same reason indicated above for claim 1, at least due to their dependence on the claim.
Claims 7, 10-13, and 16-18 are also rejected for substantially the same reasons given above.

Claims 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, various factors have been considered in determining whether the disclosure satisfies the enablement requirement. See MPEP 2164.01(a). These factors include:
Breadth of the claims. The claim includes the limitation “a set of a plurality of parameters … wherein the plurality of parameters are set in order to optimize performance characteristics [consisting of a word recognition rate of the handwriting input, a word prediction rate of the typing input, and a keystroke saving rate of the typing input] by maximizing at least the word recognition rate and the keystroke saving rate.” This limitation is broad, as it is claimed in a functional manner and accordingly seeks to encompass all methods of setting the values for innumerable parameters that optimize a word recognition rate of handwriting input, a word prediction rate of typing input, and a keystroke saving rate of typing input of a language model. In contrast, the disclosure merely discusses five specific parameters. Specification ¶ 17. 
Nature of the invention. The clamed invention is directed to a computer-implemented method for recognizing multiple types of input by selecting parameters for a specifically 
State of the prior art. There is no evidence that one skilled in the art would have known, at the time the application was filed, how to select parameters for a specific language model to a unified linguistic resource to optimize its performance.
Level of one of ordinary skill. There is no evidence that one of ordinary skill in the art would have possessed any special skills relating to selection of parameters for a specific language model to a unified linguistic resource in order to optimize its performance.
Level of predictability in the art. There is no evidence that one of ordinary skill in the art would be able to readily anticipate what effect the combined adjustment of innumerable parameters would have on the performance of a language model so that it would maximize the word recognition rate, maximize the keystroke saving rate, and optimize the word prediction rate.
Amount of guidance provided. The specification provides limited guidance on the effects of five specific parameters on the performance a language model. Specification ¶¶ 105-123. However, the specification does not state what values of these five parameters would maximize the word recognition rate, maximize the keystroke saving rate, and optimize the word prediction rate. 
Presence of working examples. The specification does not provide a working example of the claimed invention.
Quantity of experimentation necessary. The written description fails to provide an algorithm for selecting the values of a plurality of parameters of a language model to optimize 
Based on the above identified factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation, and accordingly the claim lacks enablement.
Claims 4-6 are rejected for substantially the same reason indicated above for claim 1, at least due to their dependence on the claim.
Claims 7, 10-13, and 16-18 are also rejected for substantially the same reasons given above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “a set of a plurality of parameters … wherein the plurality of parameters are set in order to optimize performance characteristics [consisting of the handwriting input, a word prediction rate of the typing input, and a keystroke saving rate of See MPEP 2173.05(g). These factors include:
Is there a clear cut indication of the scope of the subject matter covered by the claim? The claim is broadly directed to a system utilizing a language model to a unified linguistic resource to recognize multiple input types. The claim is further directed to setting “a plurality of parameters” of the language model to optimize its performance characteristics. The claim does not clarify what constitutes the “plurality of parameters.” Accordingly, the scope of the subject matter of the claim is unclear.
Does the language set forth well-defined boundaries of the invention or only state a problem solved or a result obtained? The claim is directed to selecting specific values for the indeterminate parameters that may serve to maximize the word recognition rate and maximize the keystroke saving rate. No guidance for selecting the values of theses parameters is presented. Accordingly, the claim merely presents a result to be obtained.
Would one of ordinary skill in the art know from the claim terms what structure or steps are encompassed by the claim? The claim fails to illustrate an algorithm for selecting the values of a plurality of parameters of a language model to optimize the claimed performance characteristics. Accordingly, one of ordinary skill in the art would not be appraised of the steps encompassed by the claim.

Claims 4-6 are rejected for substantially the same reason indicated above for claim 1, at least due to their dependence on the claim.
Claims 7, 10-13, and 16-18 are also rejected for substantially the same reasons given above.

Response to Arguments
Applicant’s arguments with respect to the nonobviousness of the pending claims have been fully considered and are persuasive. Accordingly, the prior rejections of the pending claims under § 103 have been withdrawn. 
Applicant’s arguments with respect to the previous rejection of claims 1, 7, and 13 for not complying with § 112(b) have been fully considered. Applicant argues that the limitation “optimiz[ing] the performance characteristics by maximizing at least the word recognition rate and the keystroke saving rate” constitutes a “clear indication of the scope of the claim” and is “not merely a recitation of the problem to be solved/result obtained.” Reply at 8. Applicant’s sole support for this argument is a mere allegation that “one of ordinary skill in the art would understand the variety of techniques for identifying regions of interest in images and comparing the regions of interest across a plurality of images.” Id. However, Applicant has neither presented evidence nor provided any reasoning in support of this allegation. Accordingly, Applicant’s argument is unpersuasive.
Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144